Exhibit 10.1
AMENDMENT NO. 1 TO AMENDED AND RESTATED RECEIVABLES SALE
AGREEMENT
THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED
RECEIVABLES SALE AGREEMENT, dated as of February 18, 2010, is by and among
Weatherproofing Technologies, Inc., a Delaware corporation, DAP Products Inc., a
Delaware corporation, The Testor Corporation, an Ohio corporation, Tremco
Incorporated, an Ohio corporation, Rust-Oleum Corporation, an Illinois
corporation, The Euclid Chemical Company, an Ohio corporation, and Republic
Powdered Metals, Inc., an Ohio corporation, Tremco Barrier Solutions, Inc., a
Delaware corporation (each of the foregoing, an “Originator” and collectively,
the “Originators”), and RPM Funding Corporation, a Delaware corporation
(“Buyer”), and pertains to that certain Amended and Restated Receivables Sale
Agreement dated as of April 7, 2009, by and among the Originators and Buyer, as
heretofore amended (the “Agreement”). Unless defined elsewhere herein,
capitalized terms used in this Agreement shall have the meanings assigned to
such terms in Exhibit I thereto (or, if not defined in Exhibit I thereto, the
meanings assigned to such terms in Exhibit I to the Purchase Agreement referred
to therein).
PRELIMINARY STATEMENT
          The parties wish to amend the Agreement as hereinafter set forth.
          NOW, THEREFORE, in consideration of the premises and the other mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
          1. Amendments.
          1.1. Section 5.1 (f) of the Agreement is hereby amended and restated
in its entirety to read as follows:
     (f) (i) Such Originator, Performance Guarantor or any of their respective
Significant Subsidiaries (as defined in the RPM Credit Agreement) shall
generally not pay its debts as such debts become due or shall admit in writing
its inability to pay its debts generally or shall make a general assignment for
the benefit of creditors; or (ii) any proceeding shall be instituted by or
against such Originator, Performance Guarantor or any of their respective
Significant Subsidiaries seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property or (iii) such
Originator, Performance Guarantor or any of their respective Significant
Subsidiaries shall take any corporate action to authorize any of the actions set
forth in the foregoing clauses (i) or (ii) of this subsection (f).





--------------------------------------------------------------------------------



 



          12. The information set forth on Exhibit III to the Agreement is
hereby deleted in its entirety and replaced with “See Exhibit IV to Purchase
Agreement”.
           2. Representation. In order to induce the other parties hereto to
consent to this Amendment, each of the Originators hereby represents and
warrants that, as of the date of this Amendment, no event has occurred and is
continuing that will constitute a Termination Event or a Potential Termination
Event.
           3. Condition Precedent. This Amendment will become effective as of
the date first above written upon receipt by the Administrative Agent of
counterparts of this Amendment, duly executed by each of the parties hereto and
consented to by the Administrative Agent.
          4. Miscellaneous.
          4.1. CHOICE OF LAW.
          THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW WHICH SHALL APPLY HERETO).
          4.2. WAIVER OF JURY TRIAL.
          EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AMENDMENT OR ANY OTHER TRANSACTION DOCUMENTS OR THE RELATIONSHIP
ESTABLISHED HEREUNDER OR THEREUNDER.
          4.3. Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).
          4.4. Counterparts
          This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
hereof via facsimile or electronic mail of an executed .pdf copy thereof shall,
to the fullest extent permitted by applicable law, have the same force and
effect and delivery of an originally executed counterpart hereof.
<Signature pages follow>

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their duly authorized officers as of the date
hereof.
DAP PRODUCTS INC.,
THE TESTOR CORPORATION,
TREMCO BARRIER SOLUTIONS, INC.
TREMCO INCORPORATED,
RUST-OLEUM CORPORATION,
THE EUCLID CHEMICAL COMPANY AND
REPUBLIC POWDERED METALS, INC.

                  By:   /s/ Edward W. Moore         Name:   Edward W. Moore     
  Title:   Secretary        WEATHERPROOFING TECHNOLOGIES, INC.
      By:   /s/ Edward W. Moore         Name:   Edward W. Moore        Title:  
Assistant Secretary        RPM FUNDING CORPORATION
      By:   /s/ Edward W. Moore         Name:   Edward W. Moore        Title:  
Secretary     

3



--------------------------------------------------------------------------------



 



Consented to as of the date first above written:
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent

                  By:   /s/ Michael J. Landry         Name:   Michael J. Landry 
      Title:   Vice President     

4